Filed 8/18/14 P. v. Podgurski CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065316

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246535)

WANDA PODGURSKI,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.

         Boyce & Schaefer and Robert E. Boyce, under appointment by the Court of

Appeal, for Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

         Wanda Podgurski entered a guilty plea to one count of failure to appear while on

bail (Pen. Code,1 § 1320.5). She admitted the allegation that at the time of the offense

she had been released from custody on bail (§ 12022.1, subd. (b)). The trial court



1        All further statutory references are to the Penal Code unless otherwise specified.
imposed a sentence of two years eight months to be served consecutively to a sentence

imposed in case No. SCD227563.2

       Appellate counsel has filed a brief pursuant to People v. Wende (1979)

25 Cal.3d 436 (Wende), and Anders v. California (1967) 386 U.S. 738 (Anders)

requesting this court to review the record on appeal for possible error. We offered

Podgurski the opportunity to file her own brief on appeal, but she has not responded.

                                STATEMENT OF FACTS

       Since this is an appeal from a guilty plea, we only have the appellant's statement of

the offense from the change of plea form. She admitted that she "unlawfully and

willfully failed to appear as required in court having been charged with the commission

of a felony and released from custody on bail and to evade the process of the court."

                                      DISCUSSION

       As we have indicated, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal.3d 436, indicating he has been unable to identify any reasonably arguable issues

for reversal on appeal. He asks this court to review the record for error as mandated by

Wende. Appellate counsel has not complied with the requirement of Anders, supra,

386 U.S. 738, to identify any possible, but not arguable issues. However, given the

simplicity of this case, we are able to conduct an appropriate review of the appeal in a

search for any reasonably arguable issues. While we do not approve of counsel's failure




2      The case is now pending in this court in case No. D064114.
                                             2
to fully comply with Anders, we are satisfied any error on his part is harmless beyond any

reasonable doubt.

       We have examined the entire record. Podgurski was fully apprised of her rights

and the consequences of her plea. The record contains a factual basis for the plea and the

trial court's sentencing was within its discretion and in accordance with the possible

consequences with which Podgurski was advised. She was represented by counsel

throughout the proceeding. Counsel filed a statement in mitigation and vigorously

advocated for the minimum punishment required for the offense. Having examined the

record, we are satisfied there is no arguable issue for reversal on appeal contained in this

record.

       Although appellate counsel did not comply with the mandates of Anders, supra,

386 U.S. 738, we find that Podgurski has been represented by competent counsel on this

appeal.

                                      DISPOSITION

       The judgment is affirmed.



                                                                             HUFFMAN, J.

WE CONCUR:


              McCONNELL, P. J.


                      HALLER, J.



                                              3